       Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 1 of 13


 1 HEDIN HALL LLP
   Frank S. Hedin (Bar No. 291289)
 2 Four Embarcadero Center, Suite 1400
   San Francisco, California 94104
 3 Telephone: + 1 (415) 766-3534
   Facsimile: + 1 (415) 402-0058
 4 Email: fhedin@hedinhall.com

 5 BURSOR & FISHER, P.A.
   L. Timothy Fisher (SBN 191626)
 6 1990 North California Blvd., 940
   Walnut Creek, California 94596
 7 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 8 Email: ltfisher@bursor.com

 9 Counsel for Plaintiff and the Putative Class

10
                            UNITED STATES DISTRICT COURT
11
                           EASTERN DISTRICT OF CALIFORNIA
12
13 STEPHANIE GLYNN, individually and               Case No. _______________
   on behalf of all others similarly situated,
14
           Plaintiff,                              CLASS ACTION
15
   v.
16                                                 CLASS ACTION COMPLAINT
   MATCH GROUP, LLC,
17
           Defendant.
18
          Plaintiff Stephanie Glynn, individually and on behalf of all others similarly
19
   situated, complains and alleges as follows based on personal knowledge as to herself,
20
   on the investigation of her counsel, and on information and belief as to all other matters.
21
   Plaintiff believes that substantial evidentiary support exists for the allegations set forth
22

23

24

25    CLASS ACTION COMPLAINT                               Civil Case No.: _____________
26
       Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 2 of 13


 1 in this complaint, and that a reasonable opportunity for discovery will reveal such

 2 evidence.

 3                                  NATURE OF ACTION

 4         1.     Plaintiff brings this Class Action Complaint for legal and equitable

 5 remedies resulting from the illegal actions of Match Group, LLC, doing business as

 6 “Tinder” (“Defendant”), in sending automated text messages to her cellular telephone

 7 and the cellular telephones of numerous other individuals across the country, in clear

 8 violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
 9                              JURISDICTION AND VENUE

10         2.     The Court has subject-matter jurisdiction over this action pursuant to 28

11 U.S.C. § 1331 and 47 U.S.C. § 227.
12         3.     Personal jurisdiction and venue are proper because Plaintiff resides in this

13 District, because Defendant directed the subject unsolicited text messages into this

14 District, and because Plaintiff received Defendant’s unsolicited text messages in this
15 District, such that the claims alleged herein arose in substantial part in this District.

16                                          PARTIES

17         4.     Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39).

18 Plaintiff is, and at all times mentioned herein was, a resident and citizen of Anderson,

19 California.

20         5.     Defendant Match Group, LLC is the owner and operator of the “Tinder”

21 location-based social search mobile app and Web application, which is most often used

22 as a dating service. Defendant is organized and incorporated under the laws of

23 Delaware and maintains, and at all times mentioned herein maintained, its corporate

24

25    CLASS ACTION COMPLAINT                     2         Civil Case No.: _____________
26
       Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 3 of 13


 1 headquarters in Dallas, Texas. Defendant is a “person” as defined by 47 U.S.C. §

 2 153(39).

 3          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 4         6.    In 1991, faced with a national outcry over the volume of robocalls being

 5 received by American consumers, Congress enacted the TCPA to address certain abuse

 6 telecommunications practices.

 7         7.    The TCPA prohibits, inter alia, making any telephone call to a cellular

 8 telephone using a “prerecorded or artificial voice” or an “automatic telephone dialing
 9 system” (“ATDS” or “autodialer”) absent an emergency purpose or the “express

10 consent” of the party called.

11         8.    According to findings by the Federal Communication Commission

12 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,

13 autodialed calls and text messages are prohibited because receiving them is a greater

14 nuisance and more invasive than receiving live or manually dialed telephone
15 solicitations. The FCC also recognized that wireless customers are charged for such

16 incoming calls and texts whether they pay in advance or after the minutes are used.

17 Moreover, because cellular telephones are carried on their owners’ persons, unsolicited

18 calls and texts transmitted to such devices via an autodialer are distracting and

19 aggravating to their recipients and intrude upon their recipients’ seclusion.

20         9.    To state a cause of action for violation of the TCPA, a plaintiff need only

21 set forth allegations demonstrating that the defendant “called a number assigned to a

22 cellular telephone service using an automatic dialing system or prerecorded voice.”

23

24

25    CLASS ACTION COMPLAINT                   3         Civil Case No.: _____________
26
      Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 4 of 13


 1 Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d,

 2 755 F.3d 1265 (11th Cir. 2014).

 3              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

 4        10.    Plaintiff was at all times mentioned herein the subscriber of the cellular

 5 telephone number (530) ***-1323 (the “1323 Number”). The 1323 Number is, and at

 6 all times mentioned herein was, assigned to a cellular telephone service as specified in

 7 47 U.S.C. § 227(b)(1)(A)(iii).

 8        11.    During the preceding four years, Defendant transmitted, by itself or

 9 through an intermediary or intermediaries, at least one text message to Plaintiff’s 1323

10 Number and at least one text message (that was identical to or substantially the same

11 as those received by Plaintiff) to each member of the putative Class.
12        12.    All of the subject text messages received by Plaintiff and the members of

13 the putative Class were transmitted by or on behalf of Defendant without the requisite

14 prior “express consent” of Plaintiff or any member of the putative Class.
15        13.    For example, on or about January 19, 2020, Defendant transmitted or

16 caused to be transmitted, by itself or through an intermediary or intermediaries, and

17 without Plaintiff’s prior “express consent,” a text message to the 1323 Number that

18 stated as follows:

19               <#> Your Tinder code is 434750 dwEzW0x6XSV
20        14.    Each unsolicited text message sent by or on behalf of Defendant to

21 Plaintiff’s 1323 Number originated from the telephone number 22395, which is a

22 dedicated SMS short code leased or owned by or on behalf of Defendant that Defendant

23

24

25    CLASS ACTION COMPLAINT                   4        Civil Case No.: _____________
26
      Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 5 of 13


 1 uses to transmit text messages to consumers en masse, in an automated fashion and

 2 without human intervention.

 3        15.    Because Plaintiff’s cellular phone alerts her whenever she receives a text

 4 message, each unsolicited text message transmitted by or on behalf of Defendant to

 5 Plaintiff’s 1323 Number invaded Plaintiff’s privacy and intruded upon Plaintiff’s

 6 seclusion upon receipt.

 7        16.    All telephone contact by Defendant or affiliates, subsidiaries, or agents of

 8 Defendant to Plaintiff's 1323 Number and to the numbers belonging to the unnamed
 9 Class members occurred using an "automatic telephone dialing system" as defined by

10 47 U.S.C. § 227(b)(1)(A). Specifically, Defendant utilized an "automatic telephone

11 dialing system" because all such text messages were sent from a dedicated SMS short
12 code used for the exclusive purpose of transmitting text messages to consumers en

13 masse; because the subject text messages contained the same or substantially the same

14 generic, pro forma content; because the dialing equipment utilized by or on behalf of
15 Defendant to send such messages includes features substantially similar to a predictive

16 dialer, inasmuch as it is capable of making or initiating numerous calls or texts

17 simultaneously (all without human intervention); and because the hardware and

18 software used by or on behalf of Defendant to make or initiate such messages have the

19 capacity to store, produce, and dial random or sequential numbers, and to receive and

20 store lists of telephone numbers, and to then dial such numbers, en masse, in an

21 automated fashion without human intervention.

22        17.    And indeed, Defendant actually transmitted the text messages at issue in

23 this case to Plaintiff and all other putative Class members in an automated fashion and

24

25    CLASS ACTION COMPLAINT                   5         Civil Case No.: _____________
26
      Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 6 of 13


 1 without human intervention, with hardware and software that received and stored

 2 telephone numbers and then automatically dialed such numbers.

 3        18.   Neither Plaintiff, nor any other member of the putative Class, provided

 4 their prior “express consent” to Defendant or any affiliate, subsidiary, or agent of

 5 Defendant to transmit the subject text messages to the 1323 Number or to any other

 6 Class member’s cellular telephone number by means of an “automatic telephone

 7 dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

 8        19.   None of Defendant’s text messages to the 1323 Number or to any putative

 9 Class member’s cellular telephone number was sent for an emergency purpose.

10                                CLASS ALLEGATIONS

11        20.   Class Definition. Plaintiff brings this civil class action on behalf of herself

12 individually and on behalf of all other similarly situated persons as a class action

13 pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to

14 represent is comprised of and defined as follows:
15              All persons in the United States who, at any time between the
                four years preceding the filing of this action and the present:
16
                (1) subscribed to a cellular telephone service;
17
                (2) received, at the telephone number assigned to such
18                  service, at least one text message sent by or on behalf of
                    Defendant using the same or substantially the same
19                  dialing technology that Defendant used to transmit the
                    subject text messages to Plaintiff; and
20
                (3) for whom Defendant lacks any record establishing the
21                  person’s provision of “express consent” to receive such
                    message(s) prior to the initiation of such message(s).
22

23

24

25    CLASS ACTION COMPLAINT                   6          Civil Case No.: _____________
26
       Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 7 of 13


 1         21.    Excluded from the class are Defendant, its officers and directors, members

 2 of the immediate families of the foregoing, legal representatives, heirs, successors, or

 3 assigns of the foregoing, and any entity in which Defendant has a controlling interest.

 4         22.    Plaintiff reserves the right to modify the definition of the Class (or add

 5 one or more subclasses) after further discovery.

 6         23.    Plaintiff and all Class members have been impacted and harmed by the

 7 acts of Defendant or its affiliates, agents, or subsidiaries acting on its behalf.

 8         24.    This Class Action Complaint seeks injunctive relief and monetary

 9 damages.

10         25.    Defendant or any affiliates, subsidiaries, or agents of Defendant have

11 acted on grounds generally applicable to the Class, thereby making final injunctive
12 relief and corresponding declaratory relief with respect to the Class as a whole

13 appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA

14 violations complained of herein are substantially likely to continue in the future if an
15 injunction is not entered.

16         26.    This action may properly be brought and maintained as a class action

17 pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies

18 the numerosity, typicality, adequacy, commonality, predominance, and superiority

19 requirements.

20         27.    On application by Plaintiff’s counsel for class certification, Plaintiff may

21 also seek certification of subclasses in the interests of manageability, justice, or judicial

22 economy.

23

24

25    CLASS ACTION COMPLAINT                     7         Civil Case No.: _____________
26
       Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 8 of 13


 1         28.    Numerosity. The number of persons within the Class is substantial,

 2 believed to amount to thousands of persons dispersed throughout the United States. It

 3 is, therefore, impractical to join each member of the Class as a named plaintiff. Further,

 4 the size and relatively modest value of the claims of the individual members of the

 5 Class renders joinder impractical. Accordingly, utilization of the class action

 6 mechanism is the most economically feasible means of determining and adjudicating

 7 the merits of this litigation.

 8         29.    Typicality. Plaintiff received at least one text message from Defendant

 9 that originated from the telephone number 22395, and Defendant lacks any record

10 establishing Plaintiff’s prior “express consent” to receive any such messages within the

11 meaning of the TCPA. Consequently, the claims of Plaintiff are typical of the claims
12 of the members of the Class, and Plaintiff’s interests are consistent with and not

13 antagonistic to those of the other Class members she seeks to represent. Plaintiff and

14 all members of the Class have been impacted by, and face continuing harm arising out
15 of, Defendant’s TCPA-violative misconduct as alleged herein.

16         30.    Adequacy. As the proposed Class representative, Plaintiff has no interests

17 adverse to or which conflict with the interests of the absent members of the Class, and

18 she is able to fairly and adequately represent and protect the interests of such a Class.

19 Plaintiff has raised viable statutory claims of the type reasonably expected to be raised

20 by members of the Class and will vigorously pursue these claims. If necessary as the

21 litigation (including discovery) progresses, Plaintiff may seek leave to amend this Class

22 Action Complaint to modify the Class definition set forth above, add additional Class

23 representatives, or assert additional claims.

24

25    CLASS ACTION COMPLAINT                    8        Civil Case No.: _____________
26
      Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 9 of 13


 1         31.      Competency of Class Counsel. Plaintiff has retained and is represented

 2 by experienced, qualified, and competent counsel committed to prosecuting this action.

 3 Plaintiff’s counsel are experienced in handling complex class action claims, including

 4 in particular claims brought under the TCPA (as well as other consumer protection and

 5 data-privacy statutes).

 6         32.      Commonality and Predominance. There are well-defined common

 7 questions of fact and law that exist as to all members of the Class and predominate over

 8 any questions affecting only individual members of the Class. These common legal
 9 and factual questions, which do not vary from Class member to Class member and may

10 be determined without reference to the individual circumstances of any Class member,

11 include (but are not limited to) the following:
12               a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent

13                  text messages to Plaintiff’s and Class members’ cellular telephones;

14               b) Whether such text messages were sent using an “automatic telephone

15                  dialing system”;

16               c) Whether Defendant can meet its burden to show that it (or any disclosed

17                  affiliate, subsidiary, or agent of Defendant acting on its behalf) obtained

18                  prior “express consent” within the meaning of the TCPA to transmit the

19                  subject text messages to the recipients of such messages, assuming such

20                  an affirmative defense is timely raised;

21               d) Whether Defendant or any affiliates, subsidiaries, or agents of Defendant

22                  should be enjoined from engaging in such conduct in the future.

23

24

25    CLASS ACTION COMPLAINT                      9            Civil Case No.: _____________
26
      Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 10 of 13


 1         33.    Superiority. A class action is superior to other available methods for the

 2 fair and efficient adjudication of this controversy because the prosecution of individual

 3 litigation on behalf of each Class member is impracticable. Even if every member of

 4 the Class could afford to pursue individual litigation, the court system could not;

 5 multiple trials of the same factual issues would magnify the delay and expense to all

 6 parties and the court system. Individualized litigation would also present the potential

 7 for varying, inconsistent or contradictory judgments. By contrast, the maintenance of

 8 this action as a class action, with respect to some or all of the issues presented herein,
 9 presents few management difficulties, conserves the resources of the parties and the

10 court system and protects the rights of each member of the Class. Plaintiff anticipates

11 no difficulty in the management of this action as a class action. Class wide relief is
12 essential to compel compliance with the TCPA and thus protect consumers’ privacy.

13 The interests of Class members in individually controlling the prosecution of separate

14 claims is small because the statutory damages recoverable in an individual action for
15 violation of the TCPA are likewise relatively small. Management of these claims is

16 likely to present significantly fewer difficulties than are presented in many class actions

17 because the text messages at issue are all automated and because Defendant lacks any

18 record reflecting that it obtained the requisite consent from any Class member to be

19 sent such messages. Class members can be readily located and notified of this class

20 action by reference to Defendant’s records and, if necessary, the records of Defendant’s

21 affiliates, agents, or subsidiaries and cellular telephone providers.

22         34.    Additionally, the prosecution of separate actions by individual Class

23 members would create a risk of multiple adjudications with respect to them that would,

24

25    CLASS ACTION COMPLAINT                    10        Civil Case No.: _____________
26
      Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 11 of 13


 1 as a practical matter, be dispositive of the interests of other members of the Class who

 2 are not parties to such adjudications, thereby substantially impairing or impeding the

 3 ability of such nonparty Class members to protect their interests. The prosecution of

 4 individual actions by Class members could also establish inconsistent results and/or

 5 establish incompatible standards of conduct for Defendant.

 6                               CLAIM FOR RELIEF
                            VIOLATION OF THE TELEPHONE
 7                           CONSUMER PROTECTION ACT
                                   (47 U.S.C. § 227)
 8
           35.    Plaintiff incorporates by reference the foregoing paragraphs of this Class
 9
     Action Complaint as if fully stated herein.
10
           36.    Plaintiff and each member of the Class received at least one text message
11
     sent by or on behalf of Defendant during the class period.        Additionally, all such
12
     messages were sent via the same dialing technology, which qualified as an ATDS
13
     within the meaning of the TCPA, as evidenced by the generic nature of the text
14
     messages, the use of a dedicated telephone number to transmit each such message, and
15
     the capacities, capabilities, and features of the dialing technology at issue, as alleged
16
     above.
17
           37.    Neither Plaintiff nor any other member of the Class provided Defendant
18
     his or her prior “express consent” within the meaning of the TCPA to receive the
19
     autodialed text messages at issue in this case.
20
           38.    Defendant’s use of an ATDS to transmit the subject text messages to
21
     telephone numbers assigned to a cellular telephone service, including to Plaintiff’s
22
     1323 Number and the numbers of all members of the proposed Class, absent the
23

24

25    CLASS ACTION COMPLAINT                    11        Civil Case No.: _____________
26
      Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 12 of 13


 1 requisite prior “express consent,” as set forth above, constituted violations of the TCPA

 2 by Defendant, including but not limited to violations of 47 U.S.C. § 227(b)(1)(A)(iii).

 3        39.    Plaintiff and all Class members are entitled to, and do seek, an award of

 4 $500.00 in statutory damages for each such violation of the TCPA committed by or on

 5 behalf of Defendant (or $1,500.00 for any such violations committed willfully or

 6 knowingly) pursuant to 47 U.S.C. § 227(b)(3).

 7        40.    Plaintiff, individually and on behalf of the putative Class, seeks an award

 8 of attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil
 9 Procedure 23.

10                                PRAYER FOR RELIEF

11        WHEREFORE, Plaintiff Stephanie Glynn prays for relief and judgment in

12 favor of herself and the Class as follows:

13        A.     Injunctive relief sufficient to ensure Defendant refrains from violating the

14 TCPA in the future;
15        B.     Statutory damages of $500.00 for herself and each Class member for each

16 of Defendant’s violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such

17 violation to the extent committed willfully or knowingly);

18        C.     An Order certifying this action to be a proper class action pursuant to

19 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

20 Subclass(es) the Court deems appropriate, finding that Plaintiff is a proper

21 representative of the Class, and appointing the attorneys representing Plaintiff as

22 counsel for the Class; and

23

24

25    CLASS ACTION COMPLAINT                    12       Civil Case No.: _____________
26
     Case 2:20-cv-00269-KJM-DMC Document 1 Filed 02/05/20 Page 13 of 13


 1        D.    An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from

 2 any class-wide damages recovered by the Class, pursuant to Federal Rule of Civil

 3 Procedure 23.

 4                             DEMAND FOR JURY TRIAL

 5        On behalf of herself and all others similarly situated, Plaintiff demands a trial by

 6 jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so

 7 triable.

 8 Dated: February 5, 2020                 HEDIN HALL LLP
 9                                         By:      /s/ Frank S. Hedin             .
                                                        Frank S. Hedin
10
                                           Frank S. Hedin (Bar No. 291289)
11                                         HEDIN HALL LLP
                                           Four Embarcadero Center, Suite 1400
12                                         San Francisco, California 94104
                                           Telephone: + 1 (415) 766-3534
13                                         Facsimile: + 1 (415) 402-0058
                                           Email: fhedin@hedinhall.com
14
                                           L. Timothy Fisher (SBN 191626)
15                                         BURSOR & FISHER, P.A.
                                           1990 North California Blvd., 940
16                                         Walnut Creek, California 94596
                                           Telephone: (925) 300-4455
17                                         Facsimile: (925) 407-2700
                                           Email: ltfisher@bursor.com
18
                                           Counsel for Plaintiff and the Putative Class
19

20

21

22

23

24

25   CLASS ACTION COMPLAINT                    13         Civil Case No.: _____________
26
